                                                  D/p

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                           -X
TETYANA MOSKALENKO,on her own behalf
and on behalf of all other Seafarers similarly situated,

                               Plaintiff,
                                                                MEMORANDUM & ORDER
               -against-
                                                                  17-CV-6947(NGG)(CLP)
CARNIVAL PLC and FLEET MARITIME
SERVICES INTERNATIONAL,LTD.,

                               Defendants.
                                                           X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Tetyana Moskalenko brings this putative class action under the Seaman's Wage

Act,46 U.S.C. § 10313, New York Labor Law, Article 6, §§ 193 and 196-d, and the Declaratory

Judgment Act, 28 U.S.C. § 2201 (Compl.(Dkt. 1).) Before the court is Defendants' motion to

compel arbitration pursuant to the United Nations Convention on the Recognition and

Enforcement of Foreign Arbitral Awards,21 U.S.T. 2517, 330 U.N.T.S. 3(the "Convention"),

and its implementing legislation. Chapter Two ofthe Federal Arbitration Act("FAA"),9 U.S.C.

§§ 202-208, and Federal Rule of Civil Procedure 12(b)(3)(the "Motion"). (Mot. to Dismiss

(Dkt. 18);^Mem.in Supp. of Mot. to Dismiss("Mem.")(Dkt. 18-1).) For the reasons that

follow. Defendants' Motion is GRANTED.

I.     BACKGROUND


       A.      Facts


       Plaintiff Tetyana Moskalenko is a citizen of Ukraine. (Compl.^ 6.) Defendant Carnival

PLC is a corporation organized imder the laws ofEngland and Wales, with its principal place of

business in Southampton, England. (Id.f 8.) Defendant Fleet Maritime Services, Ltd. is a

subsidiary of Defendant Carnival PLC. (Id ^ 9.)


                                                 1
        Between 2007 and 2018, Defendant Fleet Maritime Services employed Plaintiffto serve

as a Bedroom Stewardess on the ocean liner, Queen Marv 2. (Id.         6-7.) Queen Mary 2

operates a route between New York and Southampton, England, and calls on ports in New York,

Massachusetts, Rhode Island, and Maine. (Id H 10-11.) Red Hook,Brooklyn is considered one

ofthe ship's home ports. (Id H 11•)

       Plaintiff asserts claims based on Defendants' alleged failures to:(1)properly compute her

share ofthe gratuities/service charges collected from passengers;(2)appropriately staff the ship

such that Plaintiff was forced to hire and personally pay for helpers to complete her assigned

tasks; and(3)timely pay Plaintiff's wages. (See id.      20-55.)

       Plaintiff alleges that over the course of her employment, she entered into nine "similarly-

worded Seafarer's Employment Agreements with Defendant Fleet Maritime Services," each of

which covered a period of eight-to-ten months. (Id       17,19.) Plaintiff and another seafarer,

who "wishes to join this action," signed nearly identical boilerplate declarations stating that these

contracts were never explained to them,that they were not permitted to negotiate the terms, and

that their principal reason for signing the contracts was to ensure that they could provide for their

families. (See Decl. of Tetyana Moskalenko (Dkt. 19-1)        3-6; Ex. 3, Decl. of Vlasova Victoria

(Dkt. 19-2)KK 3-6.) Defendants aver that crewmembers signed Part A ofthe agreements and that

Part B,which contained the standard terms and conditions oftheir employment, was retained by

crewmembers. (Reply (Dkt. 20)at 3 n.2.) Because these contracts are central to the Defendants'

Motion, the court explains in detail the allegations related to the contracts' material provisions

and the examples ofthese agreements submitted by the Defendants.

       Plaintiff alleges that the nine contracts she signed were "similarly-worded." (Compl.

  19.) The court infers from her filings, in which she quotes language from Part A and Part B
 without indicating that this language varied in any way from one agreement to the next, that the

 relevant passages in those documents did not differ in material respects at any point during her

 employment. Plaintiff alleges that her Seafarer Agreements referenced a Part B, which sets out

 the standard terms and conditions of her employment("Part B"). (Id ^ 108.) Part 15.1 ofPart B

 provides that any grievance "must be referred to arbitration to the exclusion of any other legal or

 court proceeding." (Id K 109.) Part 15.2 ofPart B provides that:

          In the absence of a controlling CBA or government-mandated contract containing a
          dispute resolution provision or procedure, every conceivable dispute (including but not
          limited to wage and benefit members, xxx)between you and the Company or others ...
          shall be resolved by binding arbitration. The parties agree that any and all claims between
          them of any kind or nature whatsoever are international commercial disputes and shall be
          referred to and resolved exclusively by binding arbitration in Bermuda(in English), to the
          exclusion ofany other fora ...

(Id ^110.) Part B also specifies that the "Agreement shall be governed by the law of Bermuda."

 0411111.)'

          Defendants submitted several exhibits to the court along with their motion to compel.

 These included three Part A's bearing Plaintiffs signature covering the following periods:

 August 27,2015 through February 17, 2016 (Seafarer's Employment Agreement Part A 2015

("2015 Part A")(Dkt 18-3)); September 1,2016 through March 2,2017(Seafarer's Employment

 Agreement Part A 2016("2016 Part A")(Dkt 18-4)); and July 9,2017 through October 3,2018

(Seafarer's Employment Agreement Part A 2017("2017 Part A")(Dkt 18-5)). Defendants also

 submitted a copy ofPart B,the Standard Terms and Conditions of Employment,"in effect for

 Plaintiff's contracts at issue." (Decl. in Support of Defs. Mot. to Compel(Dkt. 18-2)^ 5.) This




'Plaintiff includes this discussion ofthe arbitration clause in her complaint in order to preempt Defendants'
"expect[ed]... move to compel the arbitration of their claims in Bermuda using Bermuda law, pursuant to Part B of
the Seafarer Agreement." (Compl.^ 112.) Plaintiff seeks a declaration by the court that the "arbitration provisions
 contained in Part B ofPlaintiffs Seafarer Agreement clearly operate ... as a prospective waiver of her rights to
 pursue U.S. statutory remedies." (Compl.^ 128.)
Part B was current as of April 1,2015. (Part B3- Standard Terms and Conditions("2015 Part

B")(Dkt. 18-6).)

         Plaintiff does not dispute the validity of any ofthe exhibits submitted by Defendants

(except to contend, as discussed below, that the lack of a signature on Part B is fatal to

Defendants' motion)nor does she argue that the other Part A's that she allegedly signed differed

in any material way from those submitted by Defendants. (See PI. Opp'n(Dkt. 19).) Indeed, the

language she quotes and cites in the complaint and in her brief is entirely consistent with the

language in the Part A's and Part B submitted by the Defendants. (See Compl.                          107-16; PI.

Opp'n at 3-7.)^

         Part A is a single-page contract divided into six sections. (See 2015 Part A;2016 Part A;

and 2017 Part A.) Section 6 is entitled "Terms and Conditions," and is further divided into three

subsections: Section 6.1—^"Collective Bargaining Agreement;" Section 6.2—^"Standard Terms &

Conditions ofEmployment;" and Section 6.3—^"Protected Terms & Conditions ofEmployment-

Part C." (Id.) With respect to Section 6.1,the contract states "There is no Collective Bargaining

Agreement governing your employment." (Id.) Similarly, Section 6.3 in the 2015 and 2016

agreements says "Not applicable"(2015 Part A;2016 Part A), and Section 6.3 in the 2017

agreement says "There are no Protected Terms and Conditions governing your employment"

(2017 Part A). Section 6.2 in each ofthese agreements reads: "Part B of your Employment



^ While PlatQtiffpoints out that "Defendants failed to produce a Part B or'B3' ofthe Seafarers Employment
Agreement that was signed or executed by the Plaintiff'(PI. Opp'n at 5), she does not contest that die Part B
submitted along with Defendants' motion to compel was in fact the Part B in effect at the time Plaintiffsigned Part
A. Instead, she simply surmises that because Plaintiff did not sign Part B,"there is no certainty that the unsigned
document submitted herein by Defendants as Part B 'B3' is exactly the same as the one being referred to in the Part
A that was signed by Plaintiff." (PI. Opp'n at 5.) However, because Part B does not have a signature block, the lack
ofa signature on this document does not raise concerns. The court does note that the Part B submitted by
Defendants states that it was current as of April 1,2015, meaning that it was not the operative document for the first
eight years of her employment. Plaintiffs allegations, however, are not so limited, and because the court finds that
Plaintiffs allegations alone are sufficient to support a finding that an arbitration clause was incorporated into each
Part A signed by Plaintiff over the course of her employment, the court does not concern itself with this issue.
Agreement is attached setting out all the standard terms and conditions of employment relating to

your rank and position, referenced as B3." (2015 Part A;2016 Part A; 2017 Part A.) This

language is consistent with the language quoted in Plaintiffs filings. (See PL Opp'n at 3

(quoting identical language from "Section 6.2 ofPart A ofthe Seafarers Employment

Agreement"); Compl.f 108 (noting that "Plaintiffs Seafarer Agreement references a Part B

which sets out the standard terms and conditions of her employment.").)

       Above the signature block on Part A is a section titled "Acceptance ofEmployment

(Please read carefully before signing)P (2015 Part A;2016 Part A; and 2017 Part A.) This

section begins:

       By signing all ofthe terms and conditions set out and referred to in Parts A,B,and,
       where applicable. Part C ofthis Agreement and/or the terms set out in a Collective
       Bargaining Agreement, employee freely accepts them, confirms that they have had
       sufficient opportunity to review and seek advice on them, and clearly understands their
       full terms and conditions, rights and responsibilities. Employee retains a signed copy of
       their full Employment Agreement, which consists of all relevant documents referred to
       above and retains copies ofthe key policies referred to within their Employment
       Agreement.

(2015 Part A;2016 Part A;2017 Part A.) This section, identical in each ofthe Part A's

submitted by Defendants, is also quoted in part in Plaintiffs brief. (PI. Opp'n at 3(quoting the

first sentence ofthis passage with the introduction:"Part A likewise states the following

important language").) Part A concludes with the instruction:"Please continue to Part B (and C

if applicable) which sets out the standard terms and conditions applicable to your employment."

(2015 Part A;2016 Part A;2017 Part A.)

       The heading ofPart B identifies it as "Part B3- Standard Terms and Conditions-Fixed

Term Employment." (2015 Part B;see also Compl. H 108 (alleging that Part A references a Part

B setting out standard terms and conditions ofemployment).) The Part B submitted to the court

by Defendants, current as of April 1, 2015, begins:"The following constitutes your Standard
Terms and Conditions of Employment and is part of your Seafarers Employment Agreement.

Please read in conjunction with all other parts." (2015 Part B.) Section 15 ofPart B is entitled:

"ARBITRATION,VENUE AND RESOLUTION OF CLAIMS,CONTROVERSIES OR

DISPUTES." (Id at 8.) Section 15.1 provides that "[a]ny grievances ... must be referred to

arbitration to the exclusion of any other legal or court proceeding as set forth below." (Id;

Compl. H 109(quoting the same language).) Section 15.2 provides, among other things, that

"every conceivable dispute (including but not limited to wage and benefit matters ...) between

you and the Company or others ... shall be resolved by binding arbitration." (2015 Part B;s^

Compl. H 110(quoting the same language).)

       B.      Procedural History

       Plaintiff commenced this action on November 29, 2017. (Compl.) She asserts five

causes of action. First, she alleges that Defendants failed to fully or properly pay her wages in

violation of the Seaman's Wage Act,46 U.S.C. § 10313. (Id         72-86.) Plaintiff also asserts

three claims under New York Labor Law Article 6 based on Defendants' alleged failure to pay

her agreed-upon wages(id       87-92), unauthorized deductions from Plaintiffs wages(id          93-

100), and unlawful retention of gratuities or service charges meant to be paid to Plaintiff(id

101-105). Finally, Plaintiff seeks a declaration pursuant to 28 U.S.C. § 2201 that the arbitration

clause and choice oflaw provisions in Part B ofthe Seafarer Agreements are unenforceable

because they operate as a prospective waiver ofPlaintiffs rights and are therefore against public

policy. (Id nil 106-28.)
         Defendants now move to compel arbitration and dismiss pursuant to the Convention,

Federal Rule of Civil Procedure 12(b)(3),^ and the terms ofthe Seafarer Agreements on the

grounds that the agreements require that any disputes with Defendants be arbitrated in Bermuda

under Bermuda law. (Mem.) Plaintiff opposes this motion on several grounds, including that the

agreement to arbitrate, which is contained in a standard terms and provisions document, was not

properly incorporated by reference into the portion of her contracts that she executed. (See PI.

Opp'n.)

n.       DISCUSSION


        "[A] district court's scope ofinquiry in considering a petition to compel arbitration under

Chapter Two ofthe FAA is 'very limited.'" Smith/Enron Coeeneration Ltd. P'ship v. Smith

Cogeneration Int'L Inc., 198 F.3d 88,92(2d Cir.1999)(quoting Ledee v. Ceramiche Ragno. 684

F.2d 184,186(1st Ch. 1982)). The court must determine(1) whether jurisdictional prerequisites

demonstrate that the Convention applies and (2) whether one of a limited set of affirmative

defenses precludes enforcement ofthe arbitration agreement. See Bautista v. Star Cruises, 396

F.3d 1289,1294-95 (11th Cir. 2005). Ifthe Court finds that the jurisdictional prerequisites have

been met and none ofthe Convention's affirmative defenses apply,then the court must order

arbitration. Id; Cargill Int'I S.A. v. M/T Pavel Dvbenko. 991 F.2d I0I2,1018(2d Cir. 1993)

(citing Convention, art. 11(3)).

        In considering a motion to compel arbitration, the court "applies a standard similar to that

applicable for a motion for summary judgment." Bensadoun v. Jobe-Riat 3I6F.3dI71,175(2d




^ Although Defendants state that they are moving pursuant to Federal Rule of Civil Procedure 12(b)(3)(Def. Mem.
at 1), the Motion does not address Rule 12(b)(3).
Cir. 2003): see Pagaduan v. Carnival Corp., 709 F. App'x 713, 719(2d Cir. 2017)(summary

order).

          A.     Jurisdiction


          There are four basic requirements for enforcement of arbitration agreements under the

Convention:(1)there must be a written agreement;(2)the written agreement must provide for

arbitration in the territory of a signatory ofthe Convention;(3)the subject matter ofthe

agreement must be commercial; and(4)the agreement must not be entirely domestic in scope.

See Smith/Rnron. 198 F.3d at 92. In deterrnining whether the four jurisdictional prerequisites are

met,the court is mindful that federal law strongly favors agreements to arbitrate, especially in

international commercial transactions.         Scherk v. Alberto-Culver Co., 417 U.S. 506, 520

n.l5 (1974); Bautista. 396 F.3d at 1295.

          Plaintiff contests only the first jurisdictional prerequisite—^whether a written agreement

to arbitrate existed. (See PI. Opp'n.) Plaintiff admits to having entered into approximately nine

employment contracts with Defendants to work aboard the Queen Marv 2 between 2007 and

2018. (Compl.^19;PI. Opp'n at 2-7.) She alleges in the complaint that these employment

agreements subjected her to an arbitration provision, contained in a Part B. (Compl. UK 108-28

(referring, e.g., to "[t]he arbitration clause in Plaintiffs Seafarer Agreement").) Nonetheless, in

her opposition brief. Plaintiff contends that there is no written agreement to arbitrate because the

section ofthe Seafarer Agreements that she signed—^Part A,entitled the "Individual Terms"—

did not contain an arbitration provision. (PI. Opp'n at 2-7.) Moreover, despite the allegations in

the complaint, she argues that Part A did not incorporate by reference the arbitration agreement

contained in Part B. (See Compl. KK 17,108-11; PI. Opp'n at 2-7.) Defendants do not contest

that Part A lacked an arbitration provision, but they insist that each Part A signed by Plaintiff



                                                   8
expressly incorporated the Standard Terms and Conditions in Part B, which did include an

arbitration provision. (Mem. at 6; Reply (Dkt. 20)at 3-4.)

       For the reasons set forth below, the court agrees with Defendants and finds that there was

a written agreement to arbitrate between the parties during all relevant periods.

               1.      Choice of Law


       Before turning to the question of whether the Part A's signed by Plaintiff properly

incorporated Part B and its arbitration provision, the court must address a threshold issue

concerning applicable law. Plaintiff argues that state-law contract principles generally apply in

an inquiry into the making of an agreement. (PI. Opp'n at 10 (citing Adams v. Suozzi,433 F.3d

220,227(2d Cir. 2005); Doctor's Assocs., Inc. v. Casarotto. 517 U.S. 681,686-87(1996).)

Defendants do not address the issue. (See Reply at 2-4.)

       The Second Circuit has explained that "[w]hen we exercise jurisdiction under Chapter

Two ofthe FAA,we have compelling reasons to apply federal law, which is already well-

developed, to the question of whether an agreement to arbitrate is enforceable." Smith/Enron,

198 F.3d at 96 (citations omitted)(noting that "as this is a federal question case under 9 U.S.C. §

203 and not a diversity case, we see no persuasive reason to apply the law of New York simply

because it is the forum ofthis litigation");^Republic of Ecuador v. ChevronTexaco Corp.. 376

F. Supp. 2d 334, 353(S.D.N.Y. 2005)(in summary judgment case concerning the Inter-

American Convention on International Commercial Arbitration, recognizing "a line of Second

Circuit authority supporting the application offederal common law to questions [of whether a

party is bound by an agreement to arbitrate], particularly in cases arising under [the

Convention]");^Pescatore v. Pan Am. World Airwavs. 97 F.3d 1,12(2d Cir. 1996)(noting

that the law is unsettled when it comes to applying federal common law or state common law in
non-diversity cases)). "[W]here there is little connection to the forum and the Agreements

between the parties state an intention to be govemed by the FAA," Smith/Enron explains,

"proceeding otherwise would introduce a degree of parochialism and uncertainty into

intemational arbitration that would subvert the goal of simplifying and unifying intemational

arbitration law." Id In Sarhank Group v. Oracle Corp.. 404 F.3d 657,661-62(2d Cir. 2005),

the Second Circuit reaffirmed that "[i]t is American federal arbitration law that controls" the

question of whether an American nonsignatory can be bound to arbitrate in a Convention case,

because "[t]o hold otherwise would defeat the ordinary and customary expectations of

experienced business persons." Id.

       That federal law is the appropriate body oflaw to be apphed to this question is given

further support by the fact that Plaintiff's complaint is brought pursuant to the Seaman's Wage

Act,46 U.S.C. § 10313,"and the general maritime laws ofthe United States,"(Compl.% 2),

meaning that the court derives its jurisdiction from 28 U.S.C. § 1331 and 28 U.S.C. § 1333. See

Wallace v. NCL TBahamas) Ltd.. 891 F. Supp. 2d 1343,1349(S.D. Fla. 2012), affd 733 F.3d

1093 (11th Cir. 2013)(observing that federal court had jurisdiction over Seaman's Wage Act

claim under 28 U.S.C. § 1333 because it was a "civil case of admiralty or maritime

jurisdiction");^Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional De Venezuela, 991

F.2d 42,46(2d Cir. 1993)(noting, in a case arising under Chapter One ofthe FAA,that "[a]s a

federal court sitting in a diversity case, we must apply the choice oflaw rules ofthe state in

which the action was brought"). The Supreme Court has explained that "[wjhen a contract is a

maritime one, and the dispute is not inherently local, federal law controls the contract

interpretation." Norfolk S. Rv. Co. v. Kirbv. 543 U.S. 14, 22-23(2004).




                                                10
       It follows, therefore, that the law governing this case is to be found in the federal cases,

particularly those ofthe Second Circuit, that address under what circumstances a nonsignatory

party to an arbitration agreement may nonetheless be bound by its terms.         Intertec

Contracting A/S v. Turner Steiner Int'L S.A.. No. 98-CV-9116(CSH),2000 WL 709004, at *7

(S.D.N.Y. May 31, 2000)(applying federal law to the question of whether an arbitration clause

was incorporated by reference into a contract between the parties), afPd.6 F. App'x 61 (2d Cir.

2001). The Second Circuit has made clear that a nonsignatory party may be bound to an

arbitration agreement "according 'ordinary principles of contract and agency.'" Smith/Enron,

198 F.Sd at 97(quoting McAllister Bros, v. A & S Transp. Co.. 621 F.2d 519,524(2d Cir.

1980); Deloitte Noraudit A/S v. Deloitte Haskins & Sells. U.S.,9 F.3d 1060, 1064(2d Cir.

1993)). These principles include incorporation by reference. Id.(citing Thomson-CSF. S.A. v.

Am. Arbitration Ass'n,64 F.3d 773, 776(2d Cir. 1995)).

       "A contract may incorporate another document by reference by describing it in such clear

and unambiguous terms that its identity can be ascertained beyond reasonable doubt." Pagaduan.

709 F. App'x at 715-16 (citing Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional De

Venezuela, 991 F.2d 42,47(2d Cir. 1993); Glencore Ltd. v. Degussa Engineered Carbons L.P.,

848 F. Supp. 2d 410,428 n.l4(S.D.N.Y. 2012); Republic ofEcuador v. Chevron Corp.. 638

F.3d 384, 395(2d Cir. 2011));      New Moon Shipping Co. v. MAN B & W Diesel AG. 121

F.3d 24, 30(2d Cir. 1997)("Under general principles of contract law, a contract may incorporate

another document by making clear reference to it and describing it in such terms that its identity

may be ascertained beyond doubt.") Maritime contracts iBrequently incorporate by reference

other documents and industry terms and conditions. See, e.g.. Son Shipping Co. v. De Fosse &

Tanghe, 199 F.2d 687,688(2d Cir. 1952)(finding that bills oflading clearly incorporated



                                                11
arbitration clause in a charter party). Whether a document is incorporated by reference is a

matter oflaw, and a trial is not required to discard a contrary interpretation urged by one party.

See Progressive Cas. Tns. Co.. 991 F.2d at 47 & n,8 (disagreeing with the district court's ruling

that a trial was necessary to determine whether a contract identified another document"with

sufficient specificity to incorporate it by reference" and observing that the contract "specifically

and directly identifies the [other document] by name").

               2.      Analvsis

       The court finds that the executed portion ofPlaintiffs contracts—^the "Part A's"—clearly

and unambiguously reference and describe Part B, which contained an arbitration provision.

(See Compl. UK 109-110; PI. Opp'n at 5; 2015 Part B.) Part A informs employees that "Part B of

your Employment Agreement is attached setting out all the standard terms and conditions of

employment relating to your rank and position, referenced as B3." (PI. Opp'n at 3;^Compl. K

108.) Part A also states that "[b]y signing all of the terms and conditions set out and referred to

in Parts A,B,and, where applicable, Part C ofthis Agreement... employee freely accepts them

..." (PI. Opp'n at 3-4, 6.) These clauses each incorporate Part B into Part A. Part B includes a

clear arbitration clause. (Compl. KK 109-11; 2015 Part B.) The court thus concludes that Part

B's arbitration clause is incorporated by reference into Part A.

       Plaintiff contends that because Part A did not include certain "magic words," such as

"determined in accordance with" or "subject to," it cannot have incorporated Part B by reference.

(PI. Opp'n at 5.) However,"a requirement that contract language be explicit or otherwise clear

and precise does not amount to a rule that contracting parties must use a rote phrase or a

formalistic template to effect an incorporation by reference." Northrop Grumman Info. Tech.,




                                                 12
Inc. V. United States,535 F.Sd 1339,1345(Fed. Cir. 2008)(explaining that the court "does not

require 'magic words' ofreference or ofincorporation").

        Moreover, contrary to Plaintiffs argument that Part A failed to "incorporate!] by

reference 'arbitration' in Bermuda" because it "does not mention that Part B refers also to terms

and conditions about grievance mechanisms or dispute resolution process"(PI. Opp'n at 3, 5), a

contract need not specify that the incorporated document contains an arbitration provision in

order to effect incorporation ofthat provision. See Pagaduan v. Carnival Corp., 709 F. App'x at

716(finding that plaintiff was subject to arbitration clause where single-page employment

contract did not contain an arbitration provision "on its face" but nonetheless "clearly and

unambiguously describe[d] the documents whose terms would apply to [the plaintiff's]

employment," and one ofthose terms called for arbitration of disputes).

        Finally, the court disagrees with Plaintiff's contention that she cannot be bound by the

provisions ofPart B because she did not sign it. (PI. Opp'n at 3-4, 6.) Plaintiff argues that the

following language, located above the signature line in Part A,signifies that Plaintiff needed to

sign Part B to be bound by it: "By signing all ofthe terms and conditions set out and referred to

in Parts A,B,and, where applicable. Part C ofthis Agreement... employee fireely accepts them

..." (PI. Opp'n at 3-4, 6.) The court is not convinced by Plaintiffs interpretation; on the

contrary, the court finds that this language actually further serves to incorporate the provisions of

Part B into Part A. As Defendants note. Part B does not even contain a signature line. (Reply at

20.)     Pagaduan. 709 F. App'x at 717(observing that the defendant. Carnival, did not need to

prove that plaintiff"signed both the Contract of Employment and the documents iacorporated by

reference into that contract at the same time" for the court to find that plaintiff was "bound by the

terms ofthis contract, including the arbitration clause"); Lamb v. F-mhart Corp.. 47 F.3d 551,



                                                 13
558(2d Cir. 1995)("Incorporation by reference produces a single agreement out ofthe

incorporated documents and the contract itself.").

       Plaintiff also protests that Part B was not explained to her at the time of signing and that

"she did not understand what 'arbitration' was all about." (PI. Opp'n at 1.) This contention does

not, however,rebut "the powerful presumption in favor of enforcing freely negotiated contracts,

especially in the arbitration context." Paeaduan,709 F. App'x at 716 (rejecting plaintifiTs claims

that "he was unaware ofthe arbitration clause; that he was never told about it; and that he never

consented to incorporation by reference of any additional terms"); s^ Bautista v. Star Cruises,

396 F.3d 1289,1301 (11th Cir. 2005)("In the limited jurisdictional inquiry prescribed by the

Convention Act, we find it especially appropriate to abide by the general principle that one who

has executed a written contract and is ignorant ofits contents cannot set up that ignorance to

avoid the obligation absent fraud and misrepresentation."(quotation marks and citation omitted)

(alteration adopted)). The same rules apply to terms incorporated by reference.        Pagaduan.

709 F. App'x at 716; 4Connections LLC v. Optical Commc'ns Grp., Inc., 618 F. Supp. 2d 178,

183-84(E.D.N.Y. 2009)("A party's failure to read the terms of an incorporated document does

not make those terms any less binding.").

       Because the court finds that Part B's arbitration agreement was incorporated by reference

into the portion ofthe employment agreements that Plaintiff signed, the court finds that a written

agreement to arbitrate existed between the parties. The jurisdictional requirements ofthe

Convention are thus satisfied.

       B.      Affirmative Defenses


       The Convention specifies certain defenses to arbitration that may be asserted at two

separate stages of enforcement—^the initial arbitration-enforcement stage and the later award-



                                                14
enforcement stage. Article II ofthe Convention applies at the initial arbitration-enforcement

stage:

                The court of a Contracting State, when seized of an action in a
                matter in respect of which the parties have made an agreement
                within the meaning ofthis article, shall, at the request of one ofthe
                parties, refer the parties to arbitration, unless it finds that the said
                agreement is null and void, inoperative or incapable of being
                performed.

Convention, art. 11(3). The Convention's "null and void" defense has a "limited scope" and has

been interpreted to encompass "only those situations—such as fraud, mistake, duress, and

waiver—^that can be applied neutrally on an international scale." Apple & Eve. LLC v. Yantai

N. Andre Juice Co.. 610 F. Supp. 2d 226,228(E.D.N.Y. 2009)(quoting Bautista, 396 F.3d at

1302).

         Article V ofthe Convention, on the other hand,enumerates seven defenses that apply at

the award-enforcement stage.        Convention, art. V (listing seven instances where

"[r]ecognition and enforcement ofthe award may be refused" by "the competent authority where

the recognition and enforcement is sought"); see also 9 U.S.C. § 207(providing "[t]he court shall

confirm the award unless it fmds one ofthe grounds for refusal or deferral ofrecognition or

enforcement ofthe award specified in the said Convention"). One of Article V's seven defenses

is the "public policy" defense, which states:

                Recognition and enforcement of an arbitral award may [] be
                refused ifthe competent authority in the country where recognition
                and enforcement is sought finds that...[t]he recognition or
                enforcement ofthe award would be contrary to the public policy of
                that country.

Convention, art. V(b)(2).

         For the following reasons, the court fmds that Plaintiffs asserted defenses fail.




                                                  15
                1.     Article V


       First, Plaintiff argues that even ifthe court recognizes the existence ofa written

agreement to arbitrate, Defendants' motion to compel arbitration should be denied under Article

V ofthe Convention because Part B's arbitration clause and choice oflaw provision—^which

specifies that Bermuda law will apply—operate together to "effectuate a waiver of[Plaintiffs]

statutory rights in violation of public policy." (PI. Opp'n at 16 (citing Article V ofthe

Convention).)

       This prospective waiver theory derives from the Supreme Court's decision in Mitsubishi

Motors Corp. v. Soler Chrvsler-Plvmouth. Inc. 473 U.S. 614(1985), in which the court

addressed a district court's enforcement of an agreement to arbitrate that forced an auto dealer to

arbitrate its antitrust claims under the Sherman Act, 15 U.S.C. § 1 et seq., in Japan. Id The

court commented,in dictum in a footnote, that "in the event the choice-of-forum and choice-of-

law clauses operated in tandem as a prospective waiver of a party's right to pursue statutory

remedies for antitrust violations, we would have little hesitation in condemning the agreement as

against public policy." Id at 637 n.19. Similarly, in Vimar Seguros v Reaseguros. S.A. v. MA^

Skv Reefer. 515 U.S. 528, 540-41 (1995), the court, again in dictum, suggested that Mitsubishi's

prospective-waiver doctrine might apply to contracts under the Carriage of Goods by Sea Act,46

U.S.C. app. § 1300 et seq. Id In both cases, however,the court declined to apply the doctrine at

the arbitration-enforcement stage in part because it would have been premature to do so. See

Mitsubishi, 473 U.S. at 637 n. 19; Vimar. 515 U.S. at 540.

       In support of her contention that the prospective waiver defense nonetheless should be

applied here to deny Defendants' motion to compel arbitration. Plaintiff relies heavily on an

Eleventh Circuit case, Thomas v. Carnival Corp.. 573 F.3d 1113(11th Cir. 2009). In Thomas.



                                                16
the court refused to enforce a plaintiffs arbitration agreement as to his Seaman's Wage Act

claim on the groimds that the arbitration clause was "null and void as a matter of public policy,"

id. at 1124 n.17, because it operated as a'"prospective waiver of parties' rights to pursue

statutory remedies' without the assurance of a 'subsequent opportunity for review,"'id at 1124

(quoting Vimar Seguros v Reaseguros. S.A. v. M/V Skv Reefer. 515 U.S. 528,540(1995)).

         As an initial matter, the court finds that Plaintiff misconstrues Article V. Article V

(including its public policy defense), by its terms, applies only at the award-enforcement stage,

and not at the initial arbitration-enforcement stage. S^ Convention, art. V(b)(2). In contrast.

Article II, which does apply at this initial stage,"contains no explicit or implicit public policy

defense." Lindo v. NCL(Bahamas^ Ltd.. 652 F.3d 1257, 1263(11th Cir. 2011); s^

Convention, art. 11(3).

         The court also notes that the Eleventh Circuit has rejected its earlier holding in Thomas.

In Lindo, considering whether a plaintiff seaman's contract was "void as against public policy

because it operated as a prospective waiver of his Jones Act claim," the Eleventh Circuit held

that "to the extent Thomas allowed the plaintiffseaman to prevail on a new public policy defense

under Article II [i.e.. at the arbitration-enforcement stage as opposed to the award-enforcement

stage], Thomas violates Bautista and our prior panel precedent rule." Lindo,652 F.3d at 1278

(concluding, after a thorough review of Supreme Court and Eleventh Circuit cases "enforcing

forum-selection and choice-of-law clauses in contracts that require(1)suit or arbitration in a

non-American forum,(2)application of non-American law, or(3)a combination thereof," that

plaintiff"[could ]not raise an Article V public policy defense at th[e] initial arbitration-

enforcement stage").



^ The Eleventh Circuit explained that the Supreme Court precedents in this area:

                                                        17
         Recently, a court in this district rejected a similar "prospective waiver" defense on a

motion to compel arbitration.             Lucina v. Carnival PLC & Fleet Maritime Services

International. Ltd.. No. 17-CV-6849(CBA),2019 WL 1317471,at *1(E.D.N.Y. Mar. 22, 2019).

The court explained that the "prospective waiver defense applies only where 'there [is] no

subsequent opportunity for review' and where the Court is 'persuaded that the choice-of-fonim

and choice-of-law clauses operated in tandem as a prospective waiver of a party's right to pursue

statutory remedies.'" Id.(quoting Vimar. 515 U.S. at 540 (internal quotation marks and citation

omitted)). In contrast, where, as here,"the [cjourt can 'retam[]jurisdiction over the case and

will have the opportunity at the award-enforcement stage to ensure that the legitimate interest in

the enforcement ofthe ... laws [will] be[]addressed,' there is not cause to invalidate an

arbitration clause." Id.(quoting Vimar. 515 U.S. at 540 (internal quotation marks and citation

omitted)).

         In any event, as Defendants note. Plaintiff has failed to show that the choice-of-law and

choice-of-forum provisions here "operate[] in tandem as a prospective waiver of a party's right

to pursue statutory damages." Mitsubishi. 473 U.S. at 637 n.l9. Indeed, Defendants provide an

af&davit from an Acting Judge ofthe Supreme Court ofBermuda,explaining that Bermuda law




        propound several overarching themes:(1)courts should apply a strong presumption in
        favor ofenforcement of arbitration and choice clauses;(2)U.S. statutory claims are
        arbitrable, unless Congress has specifically legislated otherwise;(3)choice-of-law
        clauses may be enforced even ifthe substantive law applied in arbitration potentially
        provides reduced remedies(or fewer defenses) than those available under U.S. law; and
        (4)even if a contract expressly says that foreign law governs, as in Vimar. courts should
        not invalidate an arbitration agreement at the arbitration-enforcement stage on the basis
        of speculation about what the arbitrator will do, as there will be a later opportunity to
         review any arbitral award.
Lindo V. NCL(Bahamasl. Ltd.. 652 F.3d at 1269 (discussing Mitsubishi. 473 U.S. 614; Vimar. 515 U.S. 528;
Scherk. 417 U.S. 506; M/S Bremen v. Zapata Off-Shore Co.. 407 U.S. 1 (1972)). The court noted that "[i]n the two
instances the Supreme Court has quoted the language of Article V's public policy defense, it has indicated that it is
to be apphed at the award-enforcement stage, not at the arbitration-enforcement stage." Id. at 1281 (citing Scherk.
417 U.S. at 519 n. 14; Mitsubishi. 473 U.S. at 638)).

                                                          18
provides for a choice-of-law analysis, that Bermudajudges and arbitrators have extensive

experience applying international law, and that parties appearing in a Bermuda court or

arbitration proceeding may argue that there are grounds to apply other laws. (Decl. ofRod S.

Attride-Stirling (Dkt. 20-1) UK 12-15.) This declarant also states that Bermuda law provides

remedies for seafaring employees claiming breaches ofthe duty to fully and timely pay salary

and gratuities. (Id K 4.) Plaintiff has failed to establish either that a Bermuda arbitrator would

categorically refuse to apply New York law, or that application ofBermuda law would be

"fundamentally unfair." See Lindo.652 F.3d at 1283(explaining that, even assuming, arguendo,

that plaintiff could "somehow raise an Article V public policy defense at the arbitration-

enforcement stage," his challenge to the arbitration agreement would still fail because he could

not show that the remedy available under foreign law is "so inadequate that enforcement would

be fundamentally unfair")

       Accordingly, the court finds that Plaintiffcannot raise an Article V public policy defense

at the motion to compel arbitration stage.

III.   CONCLUSION


       For the reasons stated above. Defendants' Motion to Compel Arbitration is GRANTED.

The court retains limited jurisdiction to enforce any award resulting from the arbitration. The

parties are DIRECTED to file a letter notifying the court ofthe results ofthe arbitration and their

intent to enforce any arbitral award before the court.

       so ORDERED.
                                                                       s/Nicholas G. Garaufis

Dated: Brookljm, New York                                            NICHOLAS G. GARAUFIS
       March        2019                                             United States District Judge




                                                 19
